18 N.Y.3d 939 (2012)
967 N.E.2d 688
944 N.Y.S.2d 464
2012 NY Slip Op 67990
In the Matter of TODD M. SMITH, Respondent,
v.
JAMES C. TORMEY, District Administrative Judge, Fifth Judicial District, Respondent, and
County of Onondaga et al., Appellants.
Motion No: 2012-315.
Court of Appeals of New York.
Submitted March 19, 2012.
Decided March 22, 2012.
Chief Judge LIPPMAN taking no part.
Motion by New York State Association of Criminal Defense Lawyers for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.